J-S38021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                   v.

ELIZABETH COLLAZO,

                          Appellant                  No. 2970 EDA 2015


            Appeal from the PCRA Order of September 17, 2015
           In the Court of Common Pleas of Northampton County
            Criminal Division at No(s): CP-48-CR-0001202-2012


BEFORE: FORD ELLIOTT, P.J.E., OLSON AND JENKINS, JJ.

MEMORANDUM BY OLSON, J.:                               FILED JUNE 14, 2016

     Appellant, Elizabeth Collazo, appeals from the order entered on

September 17, 2015, which dismissed her petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     The PCRA court has well explained the facts and procedural posture

underlying this appeal:

        In the early morning hours of March 15, 2012, [Appellant],
        the estranged “common law wife” of the victim, Mark W.
        Werkheiser, entered [Werkheiser’s] residence at 850
        Browns Drive, [in Easton, Pennsylvania,] using a set of keys
        she had in her possession, knowing that she was not
        privileged to be there. [Appellant] proceeded to the second
        floor of the residence, passed by her sleeping children and
        entered Werkheiser’s bedroom. Then, using a Springfield
        .40 caliber handgun owned by Werkheiser and taken from
        the trunk of his Lexus, [Appellant] fired six shots into a
        defenseless Werkheiser’s neck and upper torso. [Appellant]
        then left the father of her four children’s “bullet ridden body
        lying on the bed partially under the covers” where he was
        discovered by one of their twin daughters. . . .
J-S38021-16



          The police investigation into this murder revealed that the
          day before the killing, [Appellant] took the murder weapon
          to Walmart on Route 248 in Lower Nazareth Township,
          where she worked, and asked a co-worker how to load the
          weapon which she was carrying in her purse. [Appellant’s]
          co-worker, Thomas Kale[,] told authorities that he was
          unaware of what [Appellant] planned to do with the
          weapon; however, he loaded four .40 caliber Smith &
          Wesson rounds into the magazine after which [Appellant]
          returned the handgun to her purse and left the store.

          [Appellant] was subsequently charged with [criminal
          homicide, burglary, and theft by unlawful taking].        On
          December 31, 2012, [Appellant] appeared before the
          Honorable Edward G. Smith and entered a negotiated guilty
          plea to first-degree murder.[1] [Appellant] executed a guilty
          plea statement (colloquy), written agreement colloquy, and
          an oral guilty plea colloquy was conducted on the record.
          The written agreement colloquy contained a waiver of
          [Appellant’s appeal and] post-conviction rights.       Judge
          Smith found [Appellant’s] plea “to be knowing and
          voluntary” after which he accepted the plea. [That same
          day, the trial court sentenced Appellant to serve] . . . a
          term of life imprisonment without parole. . . .

          On January 28, 2014, [Appellant] filed the instant[, timely]
          PCRA petition. . . . On July 31, 2015, [Appellant] appeared
          with PCRA counsel . . . for a PCRA hearing. At the time of
          the PCRA hearing, PCRA counsel represented to [the PCRA]
          court that the only issues they were proceeding [with were]
          the ineffectiveness of counsel claims relat[ing] to the
          “Battered Woman’s Syndrome.” Specifically[, that] counsel
          “failed to employ and call an expert witness in regards to
          Battered Woman’s Syndrome” and its effect on [Appellant]
          and that counsel “failed to properly advise [Appellant] on
          the law of Battered Woman’s Syndrome” and how it
          relate[d] to the defenses of self-defense and imperfect self-
          defense.[] The only witness called by [Appellant] in support
          of her PCRA petition was trial counsel, James M. Connell,
____________________________________________


1
    18 Pa.C.S.A. § 2502(a).



                                           -2-
J-S38021-16


        Esquire. Attorney Connell’s testimony did not support any
        of [Appellant’s] claims. Interestingly, [Appellant] elected
        not to take the stand in support of the bald claims set forth
        in her PCRA petition.

PCRA Court Opinion, 9/17/15, at 1-4 (internal citations and some internal

capitalization omitted).

      On September 17, 2015, the PCRA court denied Appellant post-

conviction collateral relief.   As the PCRA court cogently explained in its

contemporaneously filed opinion, Appellant had validly waived her post-

conviction rights and, even if Appellant had not waived her post-conviction

rights, Appellant’s claims failed on the merits.    See PCRA Court Opinion,

9/17/15, at 1-12.

      Appellant filed a timely notice of appeal and now raises one claim:

        Whether the [PCRA] court committed legal error by denying
        Appellant’s PCRA claim because counsel failed to fully
        inform [Appellant] of her defenses and therefore neither the
        waiver of rights [nor] the plea could be knowing and
        voluntary?

Appellant’s Brief at 4 (some internal capitalization omitted).

      We reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the thorough opinion of the able PCRA

court judge, the Honorable Stephen G. Baratta. We conclude that there has

been no error in this case and that Judge Baratta’s opinion, entered on

September 17, 2015, meticulously and accurately disposes of Appellant’s

issues on appeal.     Therefore, we affirm on the basis of Judge Baratta’s

opinion and adopt it as our own. In any future filings with this or any other



                                     -3-
J-S38021-16



court addressing this ruling, the filing party shall attach a copy of the PCRA

court opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2016




                                    -4-
Circulated 05/16/2016 03:42 PM